220 F.2d 747
FEENER BUSINESS SCHOOLS, Inc., Defendant-Appellant,v.SCHOOL OF SPEEDWRITING, Inc., Plaintiff-Appellee.
No. 4900.
United States Court of Appeals, First Circuit.
April 18, 1955.

Carleton L. Feener, Boston, Mass., as attorney-in-fact for appellant.
Samuel P. Sears, Boston, Mass., with whom Brickley, Sears & Cole, and Lawrence R. Cohen, Boston, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The final decree of the District Court and order of that Court denying motion for rehearing are affirmed.